Citation Nr: 1451761	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-20 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for herniated nucleus pulposus (low back disability).

2. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a left leg disorder, to include as secondary to a low back disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a left leg disorder, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified before the undersigned at a video-conference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and a left leg disorder, to include as secondary to a low back disability, are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The December 2010 rating decision denied the claim of entitlement to service connection for a low back disability; the Veteran did not file a substantive appeal (VA Form 9) to perfect his appeal.

2. The December 2010 rating decision denied the claim of entitlement to service connection for a left leg disorder; the Veteran did not file a substantive appeal to perfect his appeal.

3. Evidence received since the December 2010 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

4. Evidence received since the December 2010 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left leg disorder.


CONCLUSIONS OF LAW

1. The December 2010 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. The December 2010  rating decision denying service connection for a left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3. New and material evidence has been received to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4. New and material evidence has been received to reopen the service connection claim for a left leg disorder, to include as secondary to a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

Because the Veteran's service connection claims for a low back disability and a left leg disorder, to include as secondary to a low back disability, have been reopened, any error related to the VCAA with respect to these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

Reopening - Service Connection for a Low Back Disability
and a Left Leg Disorder

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection for a Low Back Disability

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a low back disability.  In March 2012, the RO determined that new and material evidence was associated with the claims file.  See March 2012 Rating Decision.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In December 2010, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was notified of this decision and his appellate rights in a December 2010 letter in accordance with 38 C.F.R. § 19.25 (2014).  He did not perfect his appeal by submitting a substantive appeal.  See 38 C.F.R. § 20.200, 20.202, 20.302 (2014) (setting forth the requirements and a timeframe for submitting a substantive appeal).  The December 2010 decision became final within a year.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The RO denied the Veteran's initial service connection claim for a low back disability because the service treatment records (STRs) did not indicate that he had a permanent residual or chronic disability in service.  See December 2010 Rating Decision.

New evidence has been received since the December 2010 rating decision that is material to the Veteran's service connection claim.  In June 2012, a VA physician opined that the Veteran's degenerative disc disease could be related to his in-service back injuries.  In July 2013, the Veteran testified that two weeks prior to his separation from service, he fell from a tent and injured his back.  See July 2013 Hearing Transcript; see also August 2012 Substantive Appeal (VA Form 9).  The Veteran also testified that he injured his back when he was pushed out of a large transport vehicle (a "deuce and a half") during his service in the Army Reserve.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran injured his back in service and that this injury resulted in his current back disability.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  See 38 C.F.R. § 3.156(a).

Service Connection for a Left Leg Disorder

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a left disorder, to include as secondary to a low back disability .  In March 2012, the RO determined that new and material evidence was associated with the claims file.  See March 2012 Rating Decision.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In December 2010, the RO denied the Veteran's claim of entitlement to service connection for a left leg disability.  The Veteran was notified of this decision and his appellate rights in a December 2010 letter in accordance with 38 C.F.R. § 19.25 (2014).  He did not perfect his appeal by submitting a substantive appeal.  See 38 C.F.R. § 20.200, 20.202, 20.302 (2014) (setting forth the requirements and a timeframe for submitting a substantive appeal).  The December 2010 decision became final within a year.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The RO denied the Veteran's initial service connection claim for a left leg disorder because the STRs did not indicate that he had a permanent residual or chronic left knee disorder in service.  See December 2010 Rating Decision.

New evidence has been received since the December 2010 rating decision that is material to the Veteran's service connection claim.  In July 2013, the Veteran, through his representative, testified that he injured his left leg during active duty.  See July 2013 Hearing Transcript.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran injured his left leg in service and that that this injury may have caused his current left leg disorder.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left leg disorder, to include as secondary to a low back disability.  See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a low back disability is reopened to the extent that this appeal is granted. 

The claim of service connection for a left leg disorder, to include as secondary to a low back disability, is reopened to the extent that this appeal is granted. 


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.


The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any private medical records (PMRs) and/or non-medical evidence that is not included in the claims file.

Advise the Veteran to provide a history of his military assignments in the U.S. Army Reserve beginning in May 1979 after his discharge from active duty through 1981.  The Veteran must identify the Army Reserve unit to which he was assigned after separation from active service.  See July 2013 Hearing Transcript.

2. Attempt to locate any available records from the Veteran's Army Reserve service.  If these records cannot be obtained through conventional channels, attempt to retrieve them from the National Personnel Records Center (NPRC) and/or the National Archives (NA).  If the records are not available through the NPRC or the NA, obtain a written statement to this effect.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) (2014).

3. Contact the NPRC, Records Management Center (RMC), or other appropriate entity to secure any outstanding STRs.  See Hearing Transcript.  If these records are not available, or further attempts to secure them would be futile, obtain a statement from the NPRC or other relevant facility to this effect.

If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.
4. IF THE RESERVE RECORDS AND/OR OUTSTANDING SERVICE TREATMENT RECORDS (STRs) CANNOT BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264.

5. If the Veteran's Army Reserve records are associated with the claims file, identify any periods of ACDUTRA and/or INACDUTRA during the Veteran's Reserve service.

6. Obtain any outstanding VA medical records (VAMRs) dating from July 2012 forward and associate them with the claims file.

7. If, and only if, the STRs and/or Army Reserve records identified by the Veteran in his July 2013 hearing testimony are associated with claims file, return the claims file to the VA examiner who performed the March 2012 low back examination for a new examination with an opinion as to whether the Veteran's current low back disability relates to service.  If the examiner is not available, a different examiner may perform the requested examination with opinion.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review.

a. The examiner must opine as to whether the Veteran's low back disability was caused or aggravated by an incident or injury that occurred either 1) on active duty or 2) during service in the Army Reserve.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

May 1976 Reports of Medical Examination and History, indicating no back problems prior to service. 

June 1977 STRs, noting a back injury that resulted in a strain of the paravertebral muscles.

April 1978 STRs, noting slight lumbar strain.

March 1979 STRs, noting back pain in relation to a slip-and-fall accident in February 1979.

May 1979 Reports of Medical Examination and History, indicating no back problems upon separation from service and stating that the Veteran was in good health.

May through December 1991 PMRs, documenting treatment for an on-the-job injury to the low back (likely lumbosacral spine sprain) in May 1991, complaints of low back pain, and degenerative changes to the lumbar spine.

August 1991 PMRs (MRI), showing chronic spondylosis.

February and April 1992, August 1994, December 1995, and March 1998 PMRs, documenting lumbar spine surgery and treatment for chronic low back pain.

April 1992 Report of Operation (PMRs), describing a lumbar interbody fusion.

February 1993 Report of Operation (PMRs), describing the removal of hardware in the Veteran's spine.

October 1994 PMRs, finding that the Veteran likely has "failed back syndrome."

March 1996 Social Security Administration (SSA) impairment evaluation.

August 1996 SSA determination of disability as of May 1991.

June 1999 VAMRs, noting a work injury involving the Veteran's head, neck, and back for which he received workman's compensation.

VAMRS from February through June 2000, April 2006, August 2008, and September 2010, noting ongoing treatment for back pain.

October 2000 PMRs (MRI), showing degenerative disc disease.

PMRs from May and April 2001, noting degenerative changes in the Veteran's lumbar spine and that the Veteran's 1991 on-the-job injury aggravated his back pain.

April 2003 VAMRs, diagnosing chronic low back pain.

December 2004 PMRs, noting lumbar surgery in 2001 to implant a morphine pump.

December 2004 PMRs (Dr. R. Francis), noting an on-the-job neck injury in May 2004.

January 2005 PMRs, documenting cervical spine surgery and right lumbar radiculopathy.

January 2005 Report of Continuing Disability Interview (SSA), reporting worsening low back pain.  See also August 2010 and November 2010 VAMRs.

March 2011 VAMRs, noting that the Veteran intends to return to work.  See also February and May 2011 VAMRs; December 2011 PMRs.

June 2011 VAMRs, reporting that the Veteran's chronic low back pain has persisted for over 30 years and that MRI results show multilevel degenerative changes in the low back.

January 2012 VAMRs, documenting that the Veteran had an L4-5 disc herniation in service and reinjured his back in 1992 due to an on-the-job accident.

March 2012 VA Examination Report, opining that the Veteran's back problems are associated with his on-the-job injury and not with his in-service back injuries.

April 2012 VAMRs, noting two incidents of back strain during service and declining to comment on the connection, if any, between these strains and the Veteran's current back problems.

June 2012 VAMRs, opining that the Veteran's in-service injuries "could have contributed to" the degenerative changes in his back and noting that the Veteran's back problems reportedly began in service.

August 2012 Substantive Appeal (VA Form 9), claiming that the Veteran injured his back on three occasions during active duty (1977, 1978, and 1979) and on one occasion (1981) when he was in the Army Reserve.

September 2012 (date received), witness statements attesting to the Veteran's ongoing back problems.

December 2012 (Dr. Larrey) PMRs, noting three incidents of back strain in service and declining to comment on the connection, if any, between the Veteran's in-service injuries and his current back problems.

April 2013 (Dr. Beck) PMRs, summarizing the Veteran's treatment for low back problems.

July 2013 hearing transcript, testifying that he injured his back shortly before his separation from service and in the Army Reserve.

December 2013 PMRs, documenting that the Veteran has degenerative disc disease of the lumbar spine with myelopathy, chronic pain syndrome, and that he had had his morphine pump explanted.

February 2014 PMRs, MRI imaging of the spine.

August 2014 PMRs, describing a further lumbar spine surgery.

e. The examiner must provide a COMPLETE AND DETAILED explanation for the requested opinion.  The explanation must be based on the examiner's clinical experience and medical expertise and established medical principles.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

8. If, and only if, the STRs and/or Army Reserve records identified by the Veteran in his July 2013 hearing testimony are associated with claims file, return the file to the VA examiner who performed the March 2012 left leg examination for a new examination with an opinion as to whether the Veteran's current left leg disorder relates to service.  If the examiner is not available, a different examiner may perform the requested examination with opinion.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review.

a. The examiner must opine as to whether the Veteran has a left knee disorder of muscular skeletal or neurological origin.

b. If the examiner diagnoses a left leg disorder, he or she must opine as to whether the disorder was caused or aggravated by an incident or injury that occurred either 1) on active duty or 2) during service in the Army Reserve.

c. If the examiner diagnoses a left leg disorder, he or she must opine as to whether the disorder was caused or aggravated by the Veteran's low back disability.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

May 1976 Reports of Medical Examination and History, indicating no left leg problems prior to service. 

June 1977 STRs, documenting that the Veteran injured his left leg while loading a fuel tanker.

February 1979 STRs, noting an abrasion to the left knee due to a slip-and-fall accident.

February 1979 STRs, noting that the Veteran dropped a heavy box on his left leg, injuring his left lower extremity.

May 1979 Reports of Medical Examination and History, indicating no left leg problems upon separation from service and that the Veteran was in good health.

May 1991, November 1991, and July 1992 PMRs, documenting pain radiating from the Veteran's back down through his legs, left side more than right.  See also September and November 1993 PMRs.

July 1994 PMRs, noting left leg pain in connection with low back problems.

March 1998 PMRs, noting radiating pain and numbness in both legs.

March 2001 PMRs, stating that the Veteran is able to hop on his left leg.

April 2001 PMRS, noting pain radiating from the Veteran's back down his left leg.

September 2005 PMRs, reporting that the Veteran had had left knee arthroscopic surgery.

March and June 2011 VAMRs, noting pain radiating down the Veteran's lower extremities, right more than left.

December 2011 PMRs, reporting that pain radiated from the Veteran's left hip through his left lower extremity and that the Veteran fell on his buttocks five weeks prior.  See also January and April 2012 VAMRs.

March 2012 VA Examination Report, opining that the Veteran does not have a current left leg disorder.

September 2012 (date received) witness statements, testifying that the Veteran has pain in his legs, bilaterally.

February 2013 PMRs, reporting swelling in the knees bilaterally.

July 2013 hearing transcript, testifying that the Veteran injured his back shortly before separation from service and in the Army Reserve.

August 2014 PMRs, finding lower extremity radicular syndrome.

e. The examiner must provide a COMPLETE AND DETAILED explanation for the requested opinion.  The explanation must be based on the examiner's clinical experience and medical expertise and established medical principles.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

9. Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including providing ADEQUATE EXPLANATIONS IN SUPPORT OF THE REQUESTED OPINIONS.  If either report is deficient in this regard, return the relevant report to the VA examiner for further review and discussion.

10. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a low back disability and a left leg disorder, to include as secondary to a back disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The claimant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


